ORDER
PER CURIAM:
Attorney Donald Malcolm Glenn (the respondent) was admitted to practice before this Court on June 20, 1991, based on his good standing as a member of the bar of the Supreme Court of Virginia.
This Court received a certified copy of a February 8, 1999, order of the Virginia State Bar Disciplinary Board revoking the respondent’s license to practice law in that state. The Board’s action was based on the respondent’s petition to surrender his license while disciplinary charges were pending.
*500Under Rule 5 of this Court’s Rules of Admission and Practice, such action requires disbarment from practice in this Court. On June 24,1999, the respondent was ordered to show cause within 30 days why he should not be disbarred from practice before this Court. The respondent not having responded to the order, it is
ORDERED that Donald Malcolm Glenn is disbarred from practice before this Court.